DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21-29, 31, 32 and 34-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okerlund et al (2008/0146916) in view of Spahn (2011/0038458).
Regarding claims 21, 22 and 24, Okerlund et al disclose a method for enhanced surgical navigation, comprising: planning a first navigation path based on a first data set of images of a branched luminal network, the first navigation path defining a route through the branched luminal network to a target (460 – retrieving procedure planning image of a volume of cardiac image data [0043], the cardiac image data including the significant branches of the vessel [0024]); displaying the route of the first navigation path for navigation of the target (470 – viewing procedure planning image [0043]); receiving a second data set of images of the branched luminal network, the second data set of images including a marker proximate the target (490 – identifying landmark (marker) of probed vessel [0043]); generating a three-dimensional model of the branched luminal network based on the second data set of images (image data segmented and processed for 3D model creation [0044]); planning a second navigation path to the target based on the generated three-dimensional model, the second navigation path defining a second route through the branched luminal network to the target; displaying the second route to the target (510 displaying procedure planning image in response to position of applied probe [0043]; 3D model may include landmarks that can be used during medical planning [0023]); registering captured fluoroscopic data of tissue proximate the marker to at least one of the first data set of images or the second data set of images (fluoroscopy images blended with projection image [0033]); and creating a composite fluoroscopic image including: the fluoroscopic data ([0023]), and displaying the composite image to enable navigation of a medical instrument to tissue proximate the target using the composite 
However, Spahn teaches in the same medical field of endeavor, wherein the composite fluoroscopic image includes: the fluoroscopic data; an object derived from the second data set of images; and a representation of the branched luminal network derived from the second data set of images (fluoroscopy series [0111], pure object image [0112], vascular tree image [0113] combined with 3D representation of the vascular tree [0117] and providing a roadmap for display to enable navigation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the composite fluoroscopic image of Okerlund et al with the composite fluoroscopic image including: the fluoroscopic data; an object derived from the second data set of images; and a representation of the branched luminal network derived from the second data set of images as it would provide high contrast of the target of interest with respect to the remainder of the data as set forth in Spahn.

Regarding claim 25, Okerlund et al disclose displaying a representation of the second data set of images; and displaying fluoroscopic data (displaying the images of the flowchart of fig.4 [0043]).
	Regarding claim 26, Okerlund et al disclose receiving a selection of at least a portion of the second data set of images or the fluoroscopic images; and combining the selection with at least one of the second data set of images or the fluoroscopic data into the composite fluoroscopic image (combined into one database [0018], alternatively, 3D image combined with 3D fluoroscopy image [0043]).
	Regarding claim 27, Okerlund et al disclose wherein the composite fluoroscopic image includes a fused image of at least a portion of the second data set of images with the fluoroscopic data (3D image projected onto and combined with, 3D fluoroscopy image).
	Regarding claim 28, Okerlund et al disclose the fluoroscopic data includes image data of a medical instrument positioned relative to tissue proximate the target and the method further comprises: determining whether the medical instrument is correctly positioned relative to the target based on an analysis of the composite fluoroscopic image (current catheter position [0043]).  Examiner notes Spahn also discloses this feature, composite fluoroscopic image with positioning of catheters ([0014]).

	However, Spahn teaches in the same medical field of endeavor, acquiring a second fluoroscopic data set of tissue proximate the marker (wire, catheter, coil) from an imaging device ([0031]-[0034]); and determining whether a three-dimensional position of the positioned medical instrument relative to the target is correct based on an analysis of the second fluoroscopic data set ([0014];[0031]); and registering a series of fluoroscopic images to the data set of images ([0035).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fluoroscopic data set of Okerlund et al with a second fluoroscopic data set and determining whether a three-dimensional position of the medical instrument is correct and registering the data as it would provide improved visibility of catheter is all available images as set forth in Spahn.
	Regarding claim 31, Okerlund et al disclose wherein the fluoroscopic data is at least one fluoroscopic image of tissue proximate the marker ([0033]).
Regarding claim 32, Okerlund et al disclose wherein registering captured fluoroscopic data of tissue proximate the marker to the second data set of images includes registering the fluoroscopic data to the data set of images based on a position and orientation of the marker ([0033]).

However, Spahn teaches in the same medical field of endeavor, wherein the composite fluoroscopic image includes: the fluoroscopic data; an object derived from the second data set of images; and a representation of the branched luminal network derived from the second data set of images (fluoroscopy series [0111], pure object image [0112], vascular tree image [0113] combined with 3D representation of the vascular tree [0117] and providing a roadmap for display to enable navigation).

Regarding claim 35, Okerlund et al disclose wherein registering captured fluoroscopic data of tissue proximate the marker to the data set of images includes registering the fluoroscopic data to the data set of images based on a position and orientation of the marker ([0033]).
	Regarding claim 36, Okerlund et al disclose wherein the marker includes a plurality of markers (different anatomical landmarks, geometric markers, [0031]; claim 3).
	Regarding claim 37, Okerlund et al disclose wherein the marker includes a portion of a medical tool positioned proximate the target (catheter inserted into the coronary sinus and then a landmark [0043]).
Regarding claims 39 and 40, Okerlund et al disclose a method for enhanced surgical navigation comprising: receiving a data set of images of a branched luminal network (490 – identifying landmark (marker) of probed vessel [0043]); generating a three-dimensional model of the branched luminal network based on the data set of images (image data segmented and processed for 3D model creation [0044]); planning a navigation path through the branched luminal network based on the generated three-dimensional model, the navigation path defining a route through the branched luminal network to the target (510 displaying procedure planning 
However, Spahn teaches in the same medical field of endeavor, wherein the composite fluoroscopic image includes: the fluoroscopic data; an object derived from the second data set of images; and a representation of the branched luminal network derived from the second data set of images (fluoroscopy series [0111], pure object image [0112], vascular tree image [0113] combined with 3D representation of the vascular tree [0117] and providing a roadmap for display to enable navigation); and registering a series of fluoroscopic images to the data set of images ([0035).
.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okerlund et al (2008/0146916) in view of Spahn (2011/0038458) as applied to claim 21 above, and further in view of Ramamurthy et al (2009/0137952).
Regarding claim 30, Okerlund et al as modified by Spahn disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the fluoroscopic data is real-time fluoroscopic video of tissue proximate the marker.
However, Ramamurthy et al teach in the same medical field of endeavor, wherein the fluoroscopic data is real-time fluoroscopic video of tissue proximate the marker ([0224]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the real-time fluoroscopy images of Okerlund et al as modified by Spahn with real-time fluoroscopic video as it would provide three-dimensional renderings on a two-dimensional display as set forth in Ramamurthy et al.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okerlund et al (2008/0146916) in view of Spahn (2011/0038458) as applied to claim 21 above, and further in view of Homan et al (WO 2007/113703).

However, Homan et al teach in the same medical field of endeavor, identifying a slice of the second data set of images having a marker position and orientation corresponding to a marker position and orientation within the fluoroscopic data (p.14, ll.18-27); and registering the fluoroscopic data to the second data set of images based on the identified slice (p.5, ll.5-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fluoroscopic data and registration of Okerlund et al as modified by Spahn with identifying a slice and registering based on the identified slice as it would provide a roadmap to provide optimize navigation as set forth in Homan et al.
Response to Arguments
The Double Patenting Rejection is withdrawn in view of the filed Terminal Disclaimer.
Applicant's arguments filed May 5th, 2021 have been fully considered but they are not persuasive.
Regarding claim 21, Applicant states the prior art fail to disclose “creating a composite fluoroscopic image including: the fluoroscopic data; [and] an object derived from the second data set of images…”.  Applicant states claims 34 and 39 are patentable for at least reasons similar to the reasons that independent claim 21 is patentable.
Examiner’s position is Okerlund et al disclose fluoroscopic data ([0023]) and a second data set of images ([0043]), but fail to explicitly disclose creating a composite fluoroscopic the fluoroscopic data; [and] an object derived from the second data set of images…”.  
Spahn makes up for this deficiency by disclosing the limitations.  Specifically, Spahn discloses a composite image including: the fluoroscopic data (fluoroscopy series 13 – [0110]), an object derived from the second data set of images (object 14 can be extracted from the fluoroscopy series subtracted with the DSA mask image [0111], wherein DSA image is considered the second data set of images – [0110])  and a representation of the branched luminal network derived from the second data set of images (the method can also be combined with a 3D representation of the vascular tree 12 - [0117]).  Also, see figures 3-5 for corresponding disclosure.  The claim as written does not disclose a specific way in which the composite fluoroscopic image is rendered, but simply requires the above elements to be present in some form.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fluoroscopic data and second data set of images of Okerlund et al with the composite fluoroscopic image including: fluoroscopic data; an object derived from the second data set of images: and a representation of the branched luminal network derived from the second data set of images as it would provide high contrast of the target of interest with respect to the remainder of the data as set forth by Spahn et al (the improved visualization of the object in the vascular tree is ensured by the various image processing stems - [0119]).  Examiner’s position is at least independent claims 21, 34 and 39 are not allowable for at least the reasons set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793